Case: 1:20-cv-07218 Document #: 1-2 Filed: 12/07/20 Page 1 of 2 PageID #:32




                     EXHIBIT 2
      Case: 1:20-cv-07218 Document #: 1-2 Filed: 12/07/20 Page 2 of 2 PageID #:33



Grumpy Cat        Visual Material   Grumpy Cat        Grumpy Cat          VA0001882406   9-Aug-13
2014 Wall                           2014 Wall         Limited
Calendar                            Calendar
Grumpy Cat        Visual Material   Grumpy Cat        Grumpy Cat          VA0001963544   22-Jul-14
2015 Wall                           2015 Wall         Limited
Calendar                            Calendar
Grumpy Cat        Visual Material   Grumpy Cat        Grumpy Cat          VA0001996074   10-Sep-15
2016 Wall                           2016 Wall         Limited
Calendar                            Calendar
Grumpy Cat        Visual Material   Grumpy Cat        Grumpy Cat          VA0002023702   7-Sep-16
2017 Wall                           2017 Wall         Limited
Calendar                            Calendar
Grumpy Cat        Visual Material   Grumpy Cat        Grumpy Cat          VA0002111353   11-Sep-17
2018 Wall                           2018 Wall         Limited
Calendar                            Calendar
Grumpy Cat        Visual Material   Grumpy Cat        Grumpy Cat          VA0002134675   27-Aug-18
2019 Wall                           2019 Wall         Limited
Calendar                            Calendar
Grumpy Cat: A     Visual Material   Book              Grumpy Cat          VA0001886880   30-Sep-13
Grumpy Book                                           Limited
Grumpy Cat        Visual Material   Book              Grumpy Cat          VA0001966135   21-Apr-15
Flexi Journal                                         Limited
with Stickers
Grumpy Cat        Visual Material   Book              Grumpy Cat          VA0001941449   7-Apr-14
Journal                                               Limited
Grumpy Cat No-    Visual Material   Book              Grumpy Cat          VA0002008316   21-Dec-15
It-All                                                Limited
Grumpy Cat        Visual Material   Book              Grumpy Cat          VA0001962679   21-Apr-15
Postcard Book                                         Limited
Grumpy Cat's      Text              Book              Grumpy Cat          TX0008617793   26-Mar-18
First Worst                                           Limited
Christmas
The Grumpy        Visual Material   Book              Grumpy Cat          VA0001939990   14-Oct-14
Guide to Life                                         Limited
Pokey/Tard the    Visual Material   Artwork, 1 p.     Grumpy Cat          VA0001899887   18-Dec-13
Grumpy Cat                                            Limited
Tard the          Visual Material   Artwork, 1 p.     Grumpy Cat          VA0001901628   18-Dec-13
Grumpy Cat                                            Limited
Image of cat on   Visual Material   Electronic file   Tabathan & Bryan    VA0001859983   27-Dec-12
shirt                               (eService)        Bundesen
                                                      (assigned to GCL)
Grumpy Cat        Visual Material   Electronic file   Bryan Bundesen      VA0001849042   4-Dec-12
                                    (eService)        (assigned to GCL)
Grumpy Cat        Visual Material   Electronic file   Bryan Bundesen      VA0001849044   4-Dec-12
                                    (eService)        (assigned to GCL)
Original Grumpy   Visual Material   Electronic file   Bryan Bundesen      VA0001849043   4-Dec-12
Cat Photo                           (eService)        (assigned to GCL)
